[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
Following a guilty plea, defendant-appellant Shane North was convicted of robbery and sentenced to a seven-year prison term. In his sole assignment of error on appeal, North asserts that the trial court erred in sentencing him to more than the minimum prison term.  Because the record reflects that the trial court failed to make one of the findings required under R.C. 2929.14(B) to impose more than the minimum term upon North, who had not previously served a prison term, we reverse the trial court's judgment and remand the case for resentencing in accordance with law.1
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27.  Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Gorman and Sundermann, JJ.
Enter upon the Journal of the Court on  August 16, 2000
per order of the Court.
1 See State v. Edmonson (1999), 86 Ohio St.3d 324,715 N.E.2d 131.